Citation Nr: 1427479	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Following a March 2012 decision by the Board denying the Veteran's claim, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court issued an order vacating the Board's March 2012 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

This matter was previously remanded by the Board for further development in June 2013.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in June 2011.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, and VA treatment records to the extent possible.  In June 2013, the Board remanded this appeal for the outstanding Social Security Administration (SSA) records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The SSA National Records Center responded that these records do not exist and further efforts would be futile as there are no records.  In addition, pursuant to the June 2013 Board remand, the Veteran's W-2 Wage and Tax statements were obtained.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to this claim.  The Veteran was also provided with several VA examinations.

The Board finds there has been substantial compliance with its June 2013 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16  (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further elaborates and provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel  concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 18 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service connected for multiple disabilities; specifically, coronary artery disease (CAD), rated at 60 percent disabling; right lower extremity peripheral neuropathy, rated at 30 percent disabling; left lower extremity peripheral neuropathy, rated at 30 percent disabling; diabetes mellitus, type II, (DM), rated at 20 percent disabling; and tinnitus, rated at 10 percent disabling.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for a TDIU are met. 

With regard to whether the Veteran's service-connected disabilities render him unemployable, the medical evidence of record contains treatment records from 2004.  The evidence reflects significant limitations as a result of his various service-connected disabilities.  For example, upon December 2010 VA examination for his peripheral neuropathy of the lower extremities, he said that he avoided excessive walking or standing.  It was noted that he had to sit about 15 minutes out of every 2 hours because of pain in his feet.  He also experienced swelling, numbness, and some tingling.  He could walk about 100 yards before he had to sit down. 

The Veteran is on insulin and a restricted diet as a result of his DM, and he has substantial CAD as reflected in the 60 percent disability rating assigned (although residuals of this condition appear to be minimal).  It is noted, however, that the clinical records reflect that the Veteran continues to be employed as a greeter at Walmart as reported on VA examination in July 2011.  At that time, it was noted that he worked 30 to 35 hours per week.  In a September 2011 report, it was noted that he also mowed the grass and did some remodeling jobs around his house. 

The Board is of the opinion that based upon the evidence of record, the Veteran is not entitled to a TDIU at this time.  In this regard, competent credible medical evidence of record reflects that the Veteran's service-connected disabilities, either acting alone or in concert, do not cause the Veteran to be unemployable.  He has been employed during the entire appeal period and most recently (July 2011) it was noted that he was working 30 to 35 hours per week, although on examination in June 2011, he noted he was working 20 hours per week.  It is clear from the medical records that the Veteran experiences some significant occupational effects from the peripheral neuropathy in his lower extremities.  Specifically, it is noted that he finds it painful to stand on his feet for extended periods of time.  However, it appears that he is able to sit or take a break when necessary at this current place of employment.  None of the numerous VA examinations reflects that the Veteran is unable to secure gainful employment as a result of his service-connected disabilities.  

The poverty threshold for one person is as follows:  2008 - $10,991; 2009 - $10,956; 2010 - $11,139; 2012 - $11,720.  VA Adjudication Procedure Manual, M21-1 Manual Rewrite, Part IV, subpart ii, 2.F.32.b; United States Census Bureau website.

The Veteran submitted W-2 Wage and Tax Statements, which reflect the following income:  2008 - $28,536 from a home care services company; 2009 - $20,726 from a home care services company and $3,370 from a school district; 2010 - $904 from a school district; 2011 - $13,356 from Wal-Mart; and 2012 - $13,776 from Wal-Mart.

The Veteran's W-2 Wage and Tax Statements reveal that the Veteran earned wages above the applicable poverty level in 2008, 2009, 2011, and 2012.  The Board acknowledges that the Veteran's income in 2010 was below the poverty threshold but it is not clear that his W-2 statement for this single year - 2010 - was reduced due to service-connected disability.  His income for that year was from a school district.  It appears that he may have left this position in 2010, but it is not clear.  Further, the report of a December 2010 VA examination indicates the Veteran reported he was employed part time as a greeter at Wal-Mart, though he has submitted no income information for 201 from Wal-Mart.  Furthermore, the 2009 and 2010 W-2 statements indicate he was employed by a school district and for 2008 and 2009 with a home care services company.  The Veteran has not provided information as to why his income for 2010 was not consistent with prior or subsequent years.  There is no indication the Veteran was unable to obtain employment due to his service-connected disabilities.  It is also significant that the Veteran was able to earn income above the poverty threshold in 2011 and 2012, following this period.  Although the Veteran asserts he had marginal employment from 2008 to the present, his assertion is inconsistent with this W-2 statements and employment history above and, thereby, is not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Marginal employment due to his service-connected disabilities for the period from 2008 to 2012 is not demonstrated due to proof of earned annual income above the poverty threshold from employment and because any lack of income is not shown to be due to his service-connected disabilities.  

In sum, the Veteran has never submitted any medical evidence, nor does the medical evidence of record show, that his service-connected disabilities render him unemployable.  Instead, the evidence shows that they have a mild to significant effect on his employability, but they do not render him unemployable.  This is reflected in his combined 90 percent disability rating.  The Board recognizes that his service-connected disabilities, in combination, are significantly disabling.  However, this is not the equivalent of individual unemployability.  In fact, the evidence indicates he continues to be gainfully employed with an income above the poverty threshold and, thus, not marginal.  Employment is also not shown to have been or currently be in a protected environment. 

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.          § 3.102 (2013); Gilbert, supra. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


